Title: To Thomas Jefferson from Joseph Holmes, 13 April 1781
From: Holmes, Joseph
To: Jefferson, Thomas



Sir
Winchester 13th. April 1781

I acknowledge the receipt of Your Excellencies Letter by Express enclosing sundry Matters for the County Lieutenant. He being absent the business falls upon me to execute. I shall therefore immediately give the necessary Orders, and send On the Draughts with as Much Expedition as possible. Very few, if any of this County March’d to the westward but have been Oblig’d to furnish upwards of one hundred Men lately to guard the Prisoners of War to the State of Pennsylvania, some are sent to Philadelphia the rest to Lancaster. It seems Congress thought proper that the Militia from this State should go the whole way and not call upon Maryld. or pennsylvania, as it would been considered by them as having done a Tour of duty. The convention Troops are now at the Barracks near this place which will likewise require a Guard, as  the greatest part of the Guards inlisted in Albemarle for that purpose are discharged. I wish Your Excellency would consider the burden that this County Lays under, relative to furnishing Guards Over the Prisoners and Order an equal proportion from the Neighbouring Counties. There Must be at least Sixty Cabbins More built for the reception of the Prisoners at this place. I continued adding to the Number your Excellency first Ordered, but find it impossible to do any More unless I am furnished with Money to pay for those Already done. I was under the Necessity of Building a large House with Shingled Roof for a store House, for the Ishuing Commissary And Quarter Master. The Quarter Master at this post Agreed with Workmen for Sixteen pounds Specie Or the Exchange for the Store House, which they have finished Agreeable to contract, and Are Continually Harrasing me for the money.
I am with the Greatest respect Your Excellencies Most Obt. Servt.,

Joseph Holmes Coll. F.M. [Colonel Frederick Militia]

